Citation Nr: 1610939	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  06-37 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to the Veteran's service-connected major depressive disorder.

2.  Entitlement to service connection for a cerebral aneurysm with resultant stroke, seizure disorder, and neurological and ophthalmologic complications, to include as secondary to the Veteran's service-connected major depressive disorder.


REPRESENTATION

Appellant (Veteran) represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified before a Travel Board hearing in March 2008 before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is of record.  

The Board remanded this matter previously, in July 2008, November 2011, March 2013, and December 2013.  Furthermore, in August 2015, the Board requested a medical opinion from an expert with the Veterans Health Administration (VHA), which was provided in October 2015.    

The record in this matter consists of paper and electronic claims files and has been reviewed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The medical evidence is in equipoise regarding whether the Veteran's hypertension is related to a service-connected psychiatric disorder.  

2.  The medical evidence is in equipoise regarding whether the Veteran's cerebral aneurysm with resultant stroke, seizure disorder, and neurological and ophthalmologic complications, is related to his service-connected hypertension and psychiatric disorder.      


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).  

2.  The criteria for service connection for a cerebral aneurysm with resultant stroke, seizure disorder, and neurological and ophthalmologic complications, have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims that he incurred hypertension and a cerebral aneurysm with resultant stroke, seizure disorder, and neurological and ophthalmologic complications, as the result of active service.  He also contends that he developed these disorders as the result of a service-connected psychiatric disorder.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  

Generally, in order to establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be awarded where the evidence shows that a Veteran had a chronic condition in service or during an applicable presumptive period and still has the condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.  Certain disorders are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If there is no evidence of a chronic condition during service or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  The continuity of symptomatology language in § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The provisions regarding presumptive service connection listed under 38 C.F.R. § 3.309(a) apply in this matter as hypertension and brain hemorrhage are listed under 38 C.F.R. § 3.309(a).     

Service connection may also be established on a secondary basis under 38 C.F.R. § 3.310(a) for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this matter, the questions before the Board are: did the Veteran incur his disorders during service between 1966 and 1970, did he manifest either disorder within one year of the July 1970 discharge from service, and did he develop either or both disorders as the result of his service-connected psychiatric problems.  38 C.F.R. §§ 3.303, 3.309, 3.310.    

The Board will address separately below the various theories of service connection in this matter.   

Direct Service Connection under 38 C.F.R. § 3.303

The preponderance of the evidence of record indicates that the Veteran did not incur hypertension or a cerebral aneurysm during service.  38 C.F.R. § 3.303.

The record contains two medical opinions addressing this issue, found in a January 2012 VA compensation examination report, and in the October 2015 VHA opinion.  Each examiner found that the Veteran did not incur either disorder during service.  The January 2012 examiner indicated a review of the claims file, an interview of the Veteran, and an examination of the Veteran, while the VHA examiner indicated a full review of the claims file as well.  Further, each examiner also explained their opinion, particularly noting that the evidence did not indicate any hypertensive or aneurysm problems during service.  These unchallenged medical opinions are of probative value because the opinions are based on the evidence of record.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  

Indeed, the record indicates onset of the Veteran's hypertension and aneurysm many years after service.  The STRs are negative for each disorder.  VA medical evidence dated in December 1970 is negative for hypertension and aneurysm, and notes normal blood pressure of 140/80.  Further, the earliest evidence of record of either disorder is found in October 1996 VA medical evidence noting hypertension, which is dated over 26 years after discharge from active service in July 1970.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered in evaluating a claim of service connection).  

Based on the foregoing, the preponderance of the evidence of record is against a finding of direct service connection.  38 C.F.R. § 3.303.  

The Board notes the Veteran's lay assertions that he had hypertension during service.  A layperson is competent to attest to what he or she observes or senses.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, a lay person is not competent to attest to the cause of his symptoms, or to the issue of diagnosis or etiology.  The etiology of an internal cardiovascular disorder cannot be determined through observation or by sensation such as feeling.  Indeed, the Veteran is not competent to diagnose himself with hypertension.  He has not had the training and expertise to do so.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  On the essentially medical question before the Board, the probative medical evidence is of greater evidentiary value.  And that evidence indicates no hypertension during service.  

Presumptive Service Connection under 38 C.F.R. § 3.309(a)

Hypertension and cerebral aneurysm could be presumed related to service if the evidence indicated onset within one year of the July 1970 separation from active service.  However, as indicated above, the earliest medical evidence of problems is dated in 1996, over 26 years after service.  Thus, a presumptive service connection finding under 38 C.F.R. § 3.309(a) is not warranted.  Moreover, a continuity of symptomatology has not been shown following service.  From the STRs, to the VA medical evidence dated in 1970, to the Veteran's statements and private medical evidence following service, the evidence has not indicated a continuity of symptomatology since service of hypertension or an aneurysm.     

The Board has also considered the Veteran's lay assertions that he used hypertension medication in the first year after discharge from service.  See Jandreau, supra.  However, in the absence of medical evidence showing diagnosis of hypertension within one year of service, or the prescription of medication for such within one year of service, the Veteran's assertions are of no probative value.  Furthermore, the medical evidence showing no hypertension soon after service preponderates against his assertion in this regard.  Again, VA medical evidence dated in December 1970 is negative for hypertension and aneurysm, and notes normal blood pressure of 140/80.  Further, the earliest evidence of record of either disorder is found in October 1996 VA medical evidence noting hypertension.  See Woehlaert, supra.  

Based on the foregoing, the preponderance of the evidence of record is against a finding of presumptive service connection.  38 C.F.R. § 3.309.   

Secondary Service Connection under 38 C.F.R. § 3.310

A secondary service connection finding is warranted here, however.  

Since April 2005, the Veteran has been service connected for a major depressive disorder (claimed as posttraumatic stress disorder (PTSD)).  The disorder has been rated as totally disabling since August 2010.

The Veteran claims that his hypertension is caused by, or aggravated by, the service-connected psychiatric disorder, and that the aneurysm and its residuals is caused by, or aggravated by, hypertension and the psychiatric disorder.

The medical evidence dated since June 2005 presents an elongated medical nexus, connecting the Veteran's psychiatric problems to substance abuse, substance abuse to hypertension, and then hypertension, psychiatric problems, and substance abuse to the aneurysm and its residuals.  Although compensation for primary alcohol and drug abuse disabilities is prohibited, the issue in this matter concerns not primary substance abuse, but substance abuse medically recognized as a symptom of a service-connected disorder.  38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(n), 3.301; VAOPGPREC 2-97 (Jan. 16, 1997).  As such, the Veteran's documented substance abuse will not disqualify him for a service connection finding here. 

The first causal link to the elongated medical nexus is established in a June 2005 VA examination report of record.  The examiner linked psychiatric problems and substance abuse.  In the report, the examiner diagnosed the Veteran with PTSD, noted the Veteran's substance abuse problems, particularly his use of cocaine, and then attributed the substance abuse problems to the Veteran's psychiatric problems, namely PTSD.  Although the examiner specifically noted PTSD rather than the service-connected depressive disorder, VA must, for closely related disorders, consider symptomatology from a nonservice-connected disability when evaluating a service-connected disability, unless the medical evidence distinguishes the two.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Medical evidence distinguishing PTSD symptomatology from depression symptomatology is lacking here.  As such, in evaluating the Veteran's claim, symptomatology related to PTSD, to include the substance abuse, will be considered.    

The medical evidence addressing the second causal link - among psychiatric problems, hypertension, and the aneurysm - is established by several VA and private medical opinions of record dated between 2006 and 2015.  Indeed, this particular evidence is in equipoise.     

Certain of the opinions tend to support medical nexus between psychiatric problems and hypertension, and between hypertension and aneurysm.  In a January 2006 statement, the Veteran's treating private neurologist stated that the Veteran's hypertension was at least partly responsible for his subsequent stroke.  The physician stated that anxiety could either cause high blood pressure or make it worse.  He further stated that, "[t]herefore, his anxiety thru his increased blood pressure is a factor regarding his stroke[.]"  In another January 2006 statement, the Veteran's private treating psychiatrist stated that the Veteran's "hypertension would be aggravated by his anxiety and be an additional risk factor in rupture of his cerebral aneurysm."  Further, in an August 2006 VA report, a physician examining the Veteran's psychiatric condition stated that he concurred with the private neurologist's comment that the Veteran's aneurysm and its residuals were as likely as not related to anxiety and depression.   

Meanwhile, certain other opinions tend to downplay the interaction among psychiatric problems, hypertension, and the aneurysm.  In an April 2006 VA opinion, an examiner reviewed the Veteran's medical history and his contentions, and found it less than likely that the service-connected depression "would have caused the aneurysm to rupture" or would have caused the residuals following the aneurysm.  A May 2006 VA opinion simply stated that, "anxiety and major depression would not cause chronic aggravation of hypertension."  A July 2006 opinion from another of the Veteran's private neurologists stated that hypertension is known to contribute to brain hemorrhages, but that anxiety and depression do not contribute to brain hemorrhages.  And a January 2012 VA examination report indicated that psychiatric problems likely did not cause either hypertension or aneurysm.   

This conflicting evidence established a link between hypertension and aneurysm.  However, this was not clear regarding the issue of whether psychiatric problems related either to hypertension or to aneurysm, or to both.  As such, the Board requested a VHA expert opinion in July 2015.  In the October 2015 opinion, the VHA examiner indicated a full review of the claims file.  At the outset of his opinion, the examiner challenged the Veteran's basic claim by clearly stating that neither hypertension nor aneurysm were caused by, or aggravated by, the Veteran's depression.  However, the examiner also provided strong evidence in support of the Veteran's secondary service connection claim.  In explaining his medical opinion that the psychiatric disorder did not relate to hypertension or the aneurysm, the examiner substantiated the third causal link here.  He found the Veteran's substance abuse a "risk factor" for his hypertension and the aneurysm and stated that it was "likely that his significant polysubstance abuse with cocaine and crack cocaine worsened his hypertension and possibly worsened his aneurysm."  He also indicated that the "substance abuse would be a much greater risk factor than the depression or PTSD itself."  This opinion from a medical expert which was based on a review of the history and included rationale, along with the medical evidence of record clearly connecting hypertension and aneurysm, establishes a link between a psychiatric problem, resultant substance abuse, hypertension, and then aneurysm and its residuals.  

Based on this evidentiary background, the Board cannot find that a preponderance of the evidence is against the claims for secondary service connection for hypertension and aneurysm and residuals.  See Gilbert, supra.  As such, this is an appropriate case in which to invoke VA's doctrine of reasonable doubt, and grant the claims.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for hypertension is granted.    

Entitlement to service connection for a cerebral aneurysm with residuals is granted.   



____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


